

116 S3735 IS: Securing America's Clean Fuels Infrastructure
U.S. Senate
2020-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3735IN THE SENATE OF THE UNITED STATESMay 14, 2020Mr. Carper (for himself and Mr. Alexander) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to extend and modify the credit for alternative fuel vehicle refueling property.1.Short titleThis Act may be cited as the Securing America's Clean Fuels Infrastructure.2.Extension of credit for alternative fuel vehicle refueling property(a)In generalSubsection (g) of section 30C of the Internal Revenue Code of 1986 is amended by striking December 31, 2020 and inserting December 31, 2028.(b)Effective dateThe amendments made by this section shall apply to property placed in service after December 31, 2020.3.Modification of credit limitation(a)In generalSubsection (b) of section 30C of the Internal Revenue Code of 1986 is amended—(1)by striking with respect to all and inserting with respect to any single item of,(2)by striking at a location, and(3)in paragraph (1), by striking $30,000 in the case of a property and inserting $200,000 in the case of any such item of property.(b)Effective dateThe amendments made by this section shall apply to property placed in service after December 31, 2019.